Citation Nr: 1821402	
Decision Date: 04/10/18    Archive Date: 04/19/18

DOCKET NO.  16-29 199	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Winston-Salem, North Carolina


THE ISSUE

Entitlement to a rating in excess of 30 percent for posttraumatic stress disorder (PTSD).


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

The Veteran and his wife


ATTORNEY FOR THE BOARD

Saudiee Brown, Associate Counsel


INTRODUCTION

The Veteran served on active duty from January 1960 to November 1963.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a July 2015 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina.

The Veteran testified at a videoconference hearing before the undersigned Veterans Law Judge in February 2018.  The Veteran's wife, L.D., was present as a witness at the hearing.  A transcript of the hearing is of record.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2017).  38 U.S.C. § 7107(a)(2) (2012).


FINDING OF FACT

The Veteran's PTSD was manifest by occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; anxiety; disturbances of motivation and mood; difficulty in establishing and maintaining effective work and social relationships.  


CONCLUSION OF LAW

A 50 percent disability rating, but no higher, for the Veteran's PTSD is warranted.  38 U.S.C. §§ 1110, 1154 (b), 5107 (b); 38 C.F.R. § 4.130, Diagnostic Code 9411 (2017).



REASONS AND BASES FOR FINDING AND CONCLUSION

Disability evaluations are determined by the application of the VA's Schedule for Rating Disabilities (Rating Schedule).  38 C.F.R. Part 4 (2017).  The percentage ratings contained in the Rating Schedule represent, as far as can be practicably determined, the average impairment in earning capacity resulting from diseases and injuries incurred or aggravated during military service and their residual conditions in civil occupations.  38 U.S.C. § 1155; 38 C.F.R. § 4.1 (2017). 

Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7. 

It is not expected, especially with the more fully described grades of disabilities, that all cases will show all the findings specified; findings sufficiently characteristic to identify the disease and the disability therefrom are sufficient; and above all, a coordination of rating with impairment of function will be expected in all cases.  38 C.F.R. § 4.21. 

The evaluation of the same disability under various diagnoses is to be avoided.  38 C.F.R. § 4.14 (2017).  38 C.F.R. § 4.14 does not preclude the assignment of separate evaluations for separate and distinct symptomatology where none of the symptomatology justifying an evaluation under one diagnostic code is duplicative of or overlapping with the symptomatology justifying an evaluation under another diagnostic code.  Esteban v. Brown, 6 Vet. App. 259, 262 (1994).

The Veteran claims entitlement to an increased disability rating for his service-connected PTSD, which he asserts is more severe than the 30 percent rating assigned.

A 30 percent rating is warranted for PTSD where there is occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks (although generally functioning satisfactorily, with routine behavior, self-care, and conversation normal), due to such symptoms as: depressed mood, anxiety, suspiciousness, panic attacks (weekly or less often), chronic sleep impairment, and mild memory loss (such as forgetting names, directions, recent events).

A 50 percent rating contemplates where there is occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short- and long-term memory such as, retention of only highly learned material, forgetting to complete tasks; impaired judgment; impaired abstract thinking; disturbances of motivation and mood; difficulty in establishing and maintaining effective work and social relationships.  Id.

A 70 percent rating for PTSD contemplates occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work like setting); inability to establish and maintain effective relationships.  Id. 

Finally, a 100 percent disability rating is warranted for PTSD resulting in total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation, or own name.  Id.

The evidence considered in determining the level of impairment under the Rating Schedule for PTSD is not restricted to the symptoms provided in the diagnostic code.  Instead, VA must consider all symptoms of a claimant's condition that affect the level of occupational and social impairment.  Mauerhan v. Principi, 16 Vet. App. 436 (2002). 

In evaluating the evidence, the Board has considered the various Global Assessment of Functioning (GAF) scores that clinicians have assigned.  The GAF is a scale reflecting the psychological, social, and occupational functioning on a hypothetical continuum of mental health illness.  See Diagnostic and Statistical Manual of Mental Disorders (4th ed.) (DSM-IV); Carpenter v. Brown, 8 Vet. App. 240 (1995).  A GAF score of 61-70 reflects some mild symptoms, such as depressed mood and mild insomnia, or some difficulty in social, occupational, or school functioning, but generally functioning pretty well, and has some meaningful interpersonal relationships.  A GAF score of 51-60 indicates moderate symptoms or moderate difficulty in social, occupational or school functioning.  A GAF score of 41-50 is assigned where there are "serious symptoms (e.g., suicidal ideation, severe obsessional rituals, frequent shoplifting) OR any serious impairment in social, occupational, or school functioning (e.g., no friends, unable to keep a job)."  A GAF score of 31 - 40 contemplates some impairment in reality testing or communication (e.g., speech is at times illogical, obscure, or irrelevant) or major impairment in several areas, such as work or school, family relations, judgment, thinking, or mood (e.g., depressed adult avoids friends, neglects family, and is unable to work; child frequently beats up younger children, is defiant at home, and is failing at school).  Id.  Current mental health evaluations no longer use the GAF as an assessment of functioning.  Compare Diagnostic and Statistical Manual of Mental Disorders (4th ed.) (DSM-IV) with Diagnostic and Statistical Manual of Mental Disorders (5th ed.) (DSM-5); see also 38 C.F.R. § 4.125 (2017).

In a February 2013 VA treatment note, the Veteran said he felt "really good" and was still attending church.  He had 5 sheep and some were having babies.  The Veteran reported that he still had difficulty focusing.  Upon examination the Veteran exhibited the following: casually dressed, no abnormal movements, communication normal, mood "good," judgment good, insight "ok," cognition intact, thought process and contact linear and generally intact, no hallucinations, and no suicidal or homicidal ideations.   

In a September 2014 statement, the Veteran's wife stated that from their engagement through their marriage conflicts have been present.  She said that as a prior nurse administrator and clinical educator, she felt that the Veteran had problems with the following: congruent and realistic or truthful communication, problem solving, conflict resolutions, empathy, and sympathy.  

VA treatment notes from October 2014 to January 2015 showed that no medication changes were made.  The Veteran said he still spent some time with his wife until she started drinking.  Upon examination, the Veteran exhibited the following: casually dressed, communication normal, mood ranged from "doing ok" to "up and down," affect seemed congruent with a fairly good mood, judgment was good, insight was good, cognition generally intact, thought process linear and content ranged from negative to generally appropriate, no hallucinations, no suicidal or homicidal ideations.

In a July 2015 PTSD VA examination, the examiner found that the Veteran had occupational and social impairment due to mild or transient symptoms which decreased work efficiency and ability to perform occupational tasks only during periods of significant stress, or; symptoms controlled by medication.  The Veteran had depressed mood, anxiety, suspiciousness, and chronic sleep impairment.  The examiner noted the following: Veteran was neatly and casually dressed, cooperative and made good eye contact, fully oriented, and speech was clear and coherent.  However, the examiner also noted that the Veteran's mood was difficult to determine as his affective expression was contained/dry.  The Veteran did not convey his emotions through his speech or action.  When the examiner addressed this, the Veteran stated that it was difficulty and upsetting to talk about his military sexual trauma experiences.  The Veteran's thought process was logical and goal directed.  His thought content was relevant and with adequate detail.  Gross concentration and memory were adequate.  Insight and judgment were intact.  There was no evidence of perceptual disturbance.  There was no evidence of thought disorder or hallucinations.  Homicidal and suicidal ideations were denied.

At the February 2018 Board hearing, the Veteran testified that he had trouble sleeping, and only had one person he would consider a friend but saw him rarely.  He said that he would meet or see people for a few minutes of time but that he would then be ready to leave.  He said he did not like to sit and talk a lot, but would rather be "straight and concise to the point."  In short, he had difficulty adapting to situations.  The Veteran described how he felt anxious when he was in a conversation he did not want to be in, had a lack of motivation and procrastinated, felt unprovoked anger, and slept in a separate room from his wife because he did not like anybody in the room with him when he slept.  The Veteran stated that if he needed to be woken up, then someone would have to knock on his door and call his name; he did not want anyone to touch him.  He also had difficulty with hygiene and was encouraged to stick to a schedule to stay on track.  The Veteran further stated that during the July 2015 VA examination, he may not have been as forthcoming because he felt panicked and uncomfortable.  The Veteran's wife agreed that she observed the Veteran to be reserved and understated his symptoms during the VA examination.  The Veteran said that he took medication, but sometimes it did not work.

Overall, the evidence of record shows that the Veteran's PTSD warrants a 50 percent disability rating, but no higher.  Despite the July 2015 VA examiner's opinion that the Veteran's PTSD symptoms caused occupational and social impairment due to mild or transient symptoms, the overall evidence shows that the Veteran's disability picture as a whole warrants a 50 percent disability rating.  Despite the July 2015 VA examiner's overall assessment, the examiner stated that the Veteran's mood was difficult to gauge because his affective expression was contained/dry.  In general, treatment records and lay statements show that the Veteran exhibited symptoms of anxiety, sleep problems, impaired judgment shown by anger outbursts, irritability, flattened affect, lack of motivation, and isolation.  Finally, the Veteran stated that his medication did not work at times.  The Board notes that the Veteran said he had difficulty with his hygiene; however, the record as a whole did not show this to be an issue.

Thus, the Board finds that the Veteran's records as a whole show the Veteran's symptoms to be overall moderate, and warrant a 50 percent disability rating, but no higher.  As the Board finds that the Veteran warrants a 50 percent disability rating, but no higher, an analysis on higher ratings is not necessary as the Veteran does not meet those criteria.

Accordingly, the overall evidence of record shows that the Veteran warrants a 50 percent disability rating, but no higher, for his service-connected PTSD.

Neither the Veteran nor his representative has raised any other issues, nor have any other issues been reasonably raised by the record.   See Yancy v. McDonald, 27 Vet. App. 484, 495 (2016); Doucette v. Shulkin, 38 Vet. App. 366, 369-70 (2017) (confirming that the Board is not required to address issues unless they are specifically raised by the claimant or reasonably raised by the evidence of record).


ORDER

A 50 percent disability rating for posttraumatic stress disorder (PTSD) is granted.




____________________________________________
MICHAEL MARTIN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


